Servers, J.
1. practice: amendment: waiver of error. I. By filing a second amendment to his petition after a demurrer had been sustained to the original and first amendment, the supposed error because of the ruling on the demurrers, is deemed waived. This rule has been enforced by repeated decisions of this court. It is unnecessary to cite them. That the demurrers were in all probability correctly sustained, see Schroeder v. C., P. I. & P. R. Co., 41 Iowa, 344; Potter v. Same, 46 Iowa, 399.
2. pleading: amendment. II. It is a fundamental rule that a pleading must state facts from which the conclusions can be drawn that the party is entitled to the relief ashed, or to maintain the defense interposed. The original and first amendment to the petition had been held insufficient. The second amendment set up legal conclusions from the facts previously-stated. The motion for a more specific statement was, therefore, properly sustained. As the pleadings then stood the plaintiff, in the opinion of the court below, was not entitled to recover.
It is a mistake to suppose the effect of the ruling of the court was to require the plaintiff to set out his evidence. He was merely required to state a fact or faets showing his right to recover.
Affirmed.